Cohn, J.
(dissenting). Under the provisions of the written contract between defendant and Bethlehem Steel Company, defendant was required to load Bethlehem’s structural steel on defendant’s trucks at the dock and the railroad yard, and to transport the same to the construction site. Bethlehem was to “ unload carrier’s trucks at the site.” Plaintiff was injured while the truck was being unloaded at the construction site. When defendant’s employee removed the chain from the truck at the site, he was aiding in the performance of a duty that was exclusively Bethlehem’s. Assuming there was negligence, it was *460negligence for which Bethlehem and not the defendant was solely responsible. Accordingly, I dissent and vote to affirm.
Per Curiam opinion; Cohn, J., dissents in opinion.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.